                  Case 5:18-cv-00920-G Document 49-4 Filed 06/03/19 Page 1 of 1
Type of Work:       Text

Registration Number / Date:
                   TX0008663085 / 2018-05-12

Application Title: Crave To Conquer.

Title:              Crave To Conquer.

Description:        Electronic file (eService)

Copyright Claimant:
                    Zoey Ellis.

Date of Creation:   2018

Date of Publication:
                   2018-01-15

Nation of First Publication:
                   United States

Authorship on Application:
                   Zoey Ellis (author of pseudonymous work); Citizenship:
                      United Kingdom. Authorship: Novel.

Rights and Permissions:
                   Quill Ink Books Limited, 131A Blenheim Road, Harrow,
                      Harrow, Harrow, Middlesex, HA2 7AA, United Kingdom

Copyright Note:     Regarding basis for registration: A work may be registered
                       with the Single Application only if the following
                       requirements have been met: 1) The registration covers
                       one work; 2) The work must be created by one individual;
                       3) All of the material contained within the work must be
                       created by the same individual; 4) The author and the
                       owner of the work must be the same person, and that
                       person must own all of the rights in the work; 5) The
                       work cannot be a work made for hire.

ISBN:               1983661627

Names:              Ellis, Zoey

================================================================================
